Citation Nr: 0600113	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  97-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain.

Entitlement to service connection for allergic reactions, 
skin disorders and respiratory disorders, claimed as due to 
hydrocarbon exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from August 1969 to February 
1972 and from May 1973 to November 1991.  He served in the 
Southwest Area of Operations during the Gulf War from October 
1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  
That decision, in pertinent part, denied service connection 
for an undiagnosed illness manifested by joint pain and for 
allergic reactions, skin rashes and respiratory disorders 
claimed as due to an undiagnosed illness.

The Board notes that in an August 2004 decision the Board 
denied service connection for allergic reactions, skin rashes 
and respiratory disorders claimed as due to an undiagnosed 
illness.  In the decision, the Board noted that the veteran's 
allergic reactions, skin rashes and respiratory disorders had 
been attributed to hydrocarbon exposure, which the veteran 
reported as being incurred in service.  The Board remanded 
that claim and the claim for entitlement to service 
connection for an undiagnosed illness manifested by joint 
pain for further development.

The claim of entitlement to service connection for allergic 
reactions, skin rashes and respiratory disorders had been 
attributed to hydrocarbon exposure and is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show objective chronic 
indications of joint pain or a specific joint disorder, other 
than involving the hands, elbows, knees and sacroiliac 
joints.  Such indications, diagnosed degenerative joint 
disease of the elbows, knees, sacroiliac joints, and second 
and third digits of both hands, ankylosis of the right first 
metacarpal phalangeal joint, and overuse lateral 
epicondylitis, have been attributed to known clinical 
diagnoses.


CONCLUSION OF LAW

A chronic disability manifested by joint pain was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service or to be due to an 
undiagnosed illness incurred during Persian Gulf service. 38 
U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in December 2003, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He and his wife 
testified before a hearing officer at a hearing held at the 
RO in May 1997.  The Board does not know of any additional 
relevant evidence which is available that has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the veteran before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran was treated 
for complaints associated with his left hand in March 1986.  
It was noted that there was soft tissue swelling on the index 
finger.  X-rays were interpreted as being within normal 
limits.  The veteran was seen for complaints associated with 
his right fourth finger in October 1998.  An x-ray was 
interpreted as being within normal limits.  Service medical 
records are otherwise silent with regard to complaints, 
findings or treatment associated with joint pain.

A February 1995 VA examination report noted that the veteran 
reported the onset of joint pain within the last two years.  
He indicated that the joint pain was in his hands, ankles, 
and knees.  On examination, there was no erythema, swelling 
or tenderness in either knee.  Range of motion in the knees 
was 0 degrees of extension bilaterally, 145 degrees of 
flexion in the right knee, and 142 degrees of extension in 
the left knee.  Examination of the hands revealed some 
enlargement of the proximal interphalangeal joints and the 
metacarpal phalangeal joints.  There was no erythema.  The 
veteran reported some tenderness to palpation, but the 
examiner indicated that it was not prominent.  No subluxation 
or abnormal angles of fixation were noted.  There was 
positive Tennel's sign bilaterally to the wrists, with no 
swelling or erythema.  Examination of the feet was within 
normal limits.  The examiner diagnosed the veteran with 
bilateral carpal tunnel syndrome.

A June 1995 VA treatment record noted complaints of chronic 
joint pain.  The physician noted that x-rays of the 
shoulders, elbows, hands, wrists and knees were interpreted 
as being within normal limits.  On examination, range of 
motion of the extremities was within normal limits.  Muscle 
strength was 5/5 throughout.  The veteran complained of pain 
with the extreme range of motion of any joint.  There was no 
warmth, swelling or tenderness to palpation in any joint.  
Sensation was intact in all the extremities.

The veteran and his wife testified before a hearing officer 
at a hearing held at the RO in May 1997.  The veteran stated 
that his joints all hurt.  The veteran's wife indicated that 
his joints crack when he moves.

A June 1997 VA joint examination report noted that the 
veteran reported first experiencing joint pain after his 
return from the Gulf War.  The veteran reported he 
experiences pain, weakness and stiffness in all of his 
joints.  A whole body bone scan was conducted in conjunction 
with the examination.  The scan was interpreted as showing 
mild degenerative joint disease in the sacroiliac joints, the 
thoracic spine, the interphalangeal joints of the second and 
third digits of both hands, and in the elbows and knees.  The 
diagnosis was degenerative joint disease of the sacroiliac 
joints, the interphalangeal joints of the second and third 
digits of both hands, the elbows and the knees.

A February 2005 VA joint examination report noted that the 
veteran's medical records were reviewed.  On examination, 
there was pain and tenderness over the lateral epicondyle of 
each elbow.  There was no locking, fatigability, giving way, 
or lack of endurance.  There was no swelling.  There was pain 
at the end of forearm extension and at the end of pronation.  
The veteran reported that the pain in his elbows began 2 1/2 
weeks after he began doing pushups in order to get ready for 
military service.  The examiner also noted that the veteran 
had decreased range of motion of the right thumb, almost 
ankylosis of the proximal interphalangeal joint.  The veteran 
reported that the problems with his thumb began about five 
years prior.  The examiner indicated that there were no other 
joint complaints.  The examiner noted that x-rays of the 
elbows and right thumb were interpreted as being normal.  The 
diagnoses were overuse lateral epicondylitis of both elbows 
and post injury ankylosis of the right first metacarpal 
phalangeal joint.  There were no other findings related to 
any other joint.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service and if the veteran has served 
for 90 days or more during a period of war.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1133, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2004).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) (2005) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under The Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2005).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  Id. at (a)(3).  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for joint pain, 
both as having been incurred in or aggravated by service and 
as being due to an undiagnosed illness.

Clinical evidence of record reflects that the veteran does 
have several diagnoses pertaining to various joints.  The 
June 1997 VA examination report noted diagnoses of 
degenerative joint disease of the sacroiliac joints, the 
interphalangeal joints of the second and third digits of both 
hands, the elbows and the knees.  The February 2005 VA 
examination report noted diagnoses of overuse lateral 
epicondylitis of both elbows and post injury ankylosis of the 
right first metacarpal phalangeal joint.  Other clinical 
evidence of record indicates that the findings with regard to 
the other joints were within normal limits.

Thus, based upon the clinical findings in the record, the 
veteran has not provided any objective evidence of joint 
pain, with the exception of the joints noted above. 
Specifically, without objective proof of one or more signs or 
symptoms of the claimed undiagnosed illness, in the present 
case, joint pain, proof of objective indications of a chronic 
disability, or proof that the chronic disability is the 
result of undiagnosed illness, the Board cannot find a basis 
to grant service connection for a disability manifested by 
chronic joint pain.  The Board notes that the veteran is 
competent to report that he has joint pain; however, there is 
a lack of proof of objective indications of a chronic 
disability in the clinical records such as would serve to 
clinically corroborate his claim.

Because the evidence establishes that the veteran does not 
have chronic joint pain due to an undiagnosed illness, the 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Although the veteran has alleged he has joint pain that he 
believes is a result of his service in the Persian Gulf, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical etiology.  See Espiritu, 4 Vet. App. at 
494.

The Board notes that, as noted above, the veteran has several 
diagnoses pertaining to various joints.  However, such 
diagnoses were made many years after service, with there 
being no indications of record such as would support a 
finding that the conditions had origins in service.  In 
addition, service medical records do not reflect complaints 
associated with any of the joints in question. The fact that 
the veteran has known clinical diagnoses pertaining to these 
joints precludes, of course, consideration of the conditions 
as due to an "undiagnosed illness" of inservice origins.  
Accordingly, service connection for degenerative joint 
disease of the sacroiliac joints, the interphalangeal joints 
of the second and third digits of both hands, the elbows and 
the knees, overuse lateral epicondylitis of both elbows, and 
post injury ankylosis of the right first metacarpal 
phalangeal joint is denied.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for joint pain, on any basis, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain is denied.


REMAND

In the August 2004 remand, the Board found that the veteran 
had presented satisfactory lay evidence of hydrocarbon 
exposure during service and remanded the veteran's claim for 
a VA examination.  A VA examination was conducted in February 
2005.  After reviewing the examination report and the other 
evidence of record, the Board finds that the February 2005 VA 
examination report is insufficient.  The February 2005 
examiner indicated that he reviewed a fee basis allergy 
examination report as a part of his examination.  He refers 
to history noted in that report when forming his opinion.  
The Board notes that there is no such examination report 
currently of record.  Moreover, history from this allergist's 
examination report, which is cited by the February 2005 VA 
examiner, and used by the examiner to form his opinion, which 
does not support the veteran's claim, is inconsistent with 
history cited in other clinical evidence of record.  In 
fairness to the veteran, a new VA evaluation is warranted and 
the allergist's report, referred to by the February 2005 VA 
examiner, should be obtained and associated with the record.

Accordingly, the claim is REMANDED for the following:


1.  The RO should obtain a copy of the 
allergists consultation report referred 
to by the February 2005 VA examiner and 
associate it with the claims folder.

2.  After the allergist's consultation 
report is associated with the record, the 
claims folder should be forwarded to an 
appropriate VA examiner to review.  The 
examiner is asked to offer an addendum to 
the February 2005 VA examination report 
based on a review of the file, to include 
the allergist's consultation report and 
consistent history.  No new examination 
is necessary at this time, unless felt to 
be necessary by the individual preparing 
the addendum.  A separate copy of this 
remand should also be made available to 
the examiner for review.  The examiner is 
asked to offer an opinion as to whether 
there is a reasonable basis to determine 
if it is at least as likely as not that 
the veteran's military service caused or 
contributed to his hydrocarbon 
sensitivity (characterized by allergic 
reactions, skin rashes, and respiratory 
problems), or if preexisting service, was 
it aggravated thereby?  Specifically, was 
the veteran's in-service exposure to 
petroleum products (working around 
armored vehicles) or oil fires/smoke 
(during the Gulf War) in any way 
etiologically related to, o r had an 
ascertainable role in precipitating, his 
current hydrocarbon sensitivity, and the 
noted manifestations thereof?  The 
examiner is asked to offer a rationale 
for any opinions expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


